DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 19 claims a computer readable storage medium.  However, it is not clear that the computer readable storage medium is non-transitory.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the prior art of record, Rajadurai (US 2013/0080782) teaches an apparatus for a first network entity to handle group based context and security of a group of communication devices in a communication network (Fig. 2 and Sections 0008-0010), the apparatus comprising a processor to create a group context corresponding to the group of communication devices for a service, wherein the group context (Fig. 2 and Sections 0008-0010); based on a service subscription of the group of communication devices, determine a network slice for the group of communication devices to use for the service (Fig. 2 and Sections 0008-0010); and generate a message to communicate 
Alanara (US 2013/0046821) teaches a memory interface to send or receive, to or from a memory device, information corresponding to a group security context (Sections 0066, 0072, 0074, 0077, 0120, and 0137); and a processor to create a group context corresponding to the group of communication devices for a service, wherein the group context comprising the group security context (Sections 0066, 0072, 0074, 0077, 0120, and 0137).
The prior art of record fails to teach teaches an apparatus for a first network entity to handle group based context and security of a group of communication devices in a communication network, the apparatus comprising a memory interface to send or receive, to or from a memory device, information corresponding to a user plane routing profile and a group security context; and a processor to create a group context corresponding to the group of communication devices for a service, wherein the group context comprising the user plane routing profile and the group security context; based on a service subscription of the group of communication devices, determine a network slice for the group of communication devices to use for the service; and generate a message to communicate the group context to a second network entity for storing and using for authentication of one or more of the communication devices returning from an idle or inactive mode to a connected mode for packet transmission through the communication network.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 1-18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/21/2022